Exhibit 10.1

 

AMENDMENT NO. 1 TO
SERIES B-2 CONVERTIBLE PREFERRED STOCK

AND WARRANT PURCHASE AGREEMENT

 

This Amendment No. 1, dated as of March 28, 2014 (the “Amendment”), by and among
Radius Health, Inc., a Delaware corporation (the “Corporation”), and the
Series B-2 Majority Investors, amends that certain Series B-2 Convertible
Preferred Stock and Warrant Purchase Agreement, dated February 14, 2014, by and
among the Corporation and the Investors referenced therein (the “Agreement”).
Capitalized terms used in this Amendment without definition shall have the same
meaning as set forth in the Agreement unless otherwise indicated.

 

WHEREAS, the Agreement provides for the sale and issuance of shares of
Series B-2 Preferred Stock at Subsequent Closings until March 15, 2014;

 

WHEREAS, the parties to this Amendment desire to amend the Agreement to extend
the date for Subsequent Closings to April 18, 2014;

 

WHEREAS, pursuant to Section 17 of the Agreement, the Agreement may be amended
by the written consent of the Corporation and the Series B-2 Majority Investors;
and

 

WHEREAS, the parties hereto (other than the Corporation) constitute the
Series B-2 Majority Investors.

 

NOW, THEREFORE, in consideration of the conditions and mutual covenants and
agreements herein contained, the parties hereto, intending to be legally bound,
hereby agree as follows:

 

SECTION 1.                Amendment to Section 4.2

 

The first sentence of Section 4.2 is hereby amended by deleting the date
“March 15, 2014” referenced therein and replacing it with the date “April 18,
2014.”

 

SECTION 2.                Reaffirmation

 

The parties hereto hereby reaffirm all other provisions, commitments,
obligations and agreements as set forth in the Agreement, except as specifically
amended and modified herein, and confirm that the Agreement shall continue to be
enforceable against the parties hereto in all respects. The Agreement and this
Amendment shall be read and construed together as a single agreement and the
term “Agreement” shall henceforth be deemed a reference to the Agreement as
amended by this Amendment.

 

SECTION 3.                Prior Agreements

 

The Agreement, as amended by this Amendment, constitutes the entire agreement
regarding and supersedes any prior understandings concerning the purchase and
sale of the Series B-2 Preferred Stock.

 

SECTION 4.                Governing Law

 

This Amendment, and the rights of the parties hereto, shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts,
excluding choice of laws rules thereof.

 

1

--------------------------------------------------------------------------------


 

SECTION 5.                Headings

 

Headings in this Amendment are included herein for convenience of reference only
and shall not constitute a part of this Amendment for any other purpose.

 

SECTION 6.                Counterparts

 

This Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument, and any of the parties
hereto may execute this Amendment by signing any such counterpart.

 

[remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

 

 

By:

/s/ Robert E. Ward

 

 

Robert E. Ward

 

 

President and Chief Executive Officer

 

 

 

 

SERIES B-2 MAJORITY INVESTORS:

 

 

 

F2 BIOSCIENCE IV L.P.

 

By: F2 Bioscience IV GP Ltd., General Partner

 

 

 

 

 

 

 

By:

/s/ Morana Jovan-Embiricos

 

Name:

Dr. Morana Jovan-Embiricos

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

F2 BIO VENTURES V L.P.

 

By: F2 Bio Ventures GP Ltd., General Partner

 

 

 

 

 

 

 

By:

/s/ Morana Jovan-Embiricos

 

Name:

Dr. Morana Jovan-Embiricos

 

Title:

Authorized Signatory

 

 

 

 

BB BIOTECH VENTURES II, L.P.

 

By:

BB Biotech Ventures GP (Guernsey) Limited

 

 

As General Partner to BB Biotech Ventures II, L.P.

 

 

 

 

 

 

 

By:

/s/ Ben Morgan

 

Name:

Ben Morgan

 

Title:

Director

 

 

 

 

 

 

 

BIOTECH GROWTH N.V.

 

 

 

 

 

 

 

By:

/s/ H.J. van Neutegem

 

Name:

H.J. van Neutegem

 

Title:

Managing Director

 

--------------------------------------------------------------------------------